TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00517-CR




Jerry Ramirez, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-05-200538, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Walter C. Prentice, is ordered to tender a brief in this cause no later than January 23,
2006.  No further extension of time will be granted.
It is ordered January 5, 2006. 
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish